Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION

This communication is in response to: Application filed on July 26th, 2022
Claims 21-40 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al., US PG PUB# 2005/0138631 (hereinafter Bellotti) in view of Sobeski et al., US# 6,633,315 (hereinafter Sobeski).
As for independent claim 21:
Bellotti shows a scheduling system comprising:
a computer readable memory storing programmable instructions thereon;
a processor in communication with the memory and configured to execute the programmable instructions to perform steps including: displaying one or more screens associated with a date; displaying a plurality of graphic icons (see 0087-0089, 0096, Figures 4, 5 where Bellotti shows displaying a plurality of graphic icons and screens associated with a date); and 
identifying a specific graphic icon (0069-0070, 0087, 0089, Bellotti shows the system receiving selection from the  user, see icon 173 in Figures 4);
While Bellotti shows a scheduling interface, Bellotti does not show displaying the specific graphic icon on a first screen associated with a specific date, wherein the specific date corresponds to the date on which an event or task is to be attended or performed. However in the same field of endeavor, Sobeski teaches displaying the specific graphic icon on a first screen associated with a specific date, wherein the specific date corresponds to the date on which an event or task is to be attended or performed in 2:59-3:14 and 3:17-3:57. Sobeski teaches a contextual engine which monitors various types of information and
determines an update based on the contextual change. The contextual engine communicates with
the host computer’s operating system to determine certain information about the host computer. Therefore the systems update the user interface based on the monitored information, see 2:20-37. Additionally, Sobeski teaches contextual engine determines the “context” of the current user experience. The “context” contains time data. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Bellotti to incorporate the determination module as taught by Sobeski, thus allow the system to dynamically change the user interface based on the monitored information (Sobeski, 2:20-37).
As for dependent 22:
Bellotti – Sobeski suggests the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: customizing one or more of the graphic icons to include the specific time for the event or task to be performed (Sobeski 2:27-37, see contextual engine; Bellotti, 0089, Figure 4, receiving selection).
As for dependent 23:
Bellotti – Sobeski suggests the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: associating additional data with the event or task and displaying the additional data (Bellotti, 0069-0070, 0089 and 0161; Sobeski, 2:27-37,).
As for dependent 24:
Bellotti – Sobeski suggests the system of claim 23, wherein the additional data includes information about other people attending the event or task (Sobeski, 2:27-37).
As for dependent 25:
Bellotti – Sobeski suggests the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: storing user or guest information (Sobeski, 2:27-37 and Bellotti, 0089 and Figure 4).
As for dependent 28:
Bellotti – Sobeski suggests the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: associating the specific graphic icon with a time the event or task is to be attended (Bellotti, 0089).
As for dependent 29:
Bellotti – Sobeski suggests the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: displaying a symbol associated with a company (Bellotti, see company in 0068 and assigning icon in 0089 and receiving selection).
As for dependent 30:
Bellotti – Sobeski suggests the system of claim 21, wherein the identified graphic icon is selected by a user (Bellotti, 0070, 0087, see user selection).
As for dependent 31:
Bellotti – Sobeski suggests the system of claim 30, wherein the selected graphic icon is specific to or is customized to the event or task (Bellotti, 0068 and Sobeski, 2:27-37).
As for dependent 32:
Bellotti – Sobeski suggests the system of claim 21, wherein the displayed specific graphic icon is positioned on the first screen to link the specific graphic icon to a specific time for attending the event or performing the task (Sobeski, 2:27-37)
As for dependent 33:
Bellotti – Sobeski suggests the system of claim 21, wherein one or more of the plurality of graphic icons includes alphanumeric data (Bellotti, Figure 4, 0089 and 0161).
As for independent claim 34:Claim 34 contains substantial subject matter as claimed in claim 21 and is respectfully rejected along the same rationale. 
As for dependent claims 35, 36, 37, 38, 39, 40:Claims 35 contain substantial subject matter as claimed in claims 22, 26, 23, 24, 30, 31  and are respectfully rejected along the same rationale.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al., US PG PUB# 2005/0138631 (hereinafter Bellotti) in view of Sobeski et al., US# 6,633,315 (hereinafter Sobeski) and in further view of Naaman, US PG PUB# 2009/0227270 A1 (hereinafter Naaman).
As for dependent 26:
While Bellotti and Sobeski show scheduling one or more events in a graphical user interface,
Bellotti and Sobeski do not specifically show the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: interfacing with an application selected from the group consisting of a global positioning application, an event-related application, and a social media application. However in the same field of endeavor, Naaman teaches the system of claim 21, wherein the computer readable medium further includes instructions that, when executed by the processor, causes the processor to perform the following: interfacing with an application selected from the group consisting of a global positioning application, an event-related application, and a social media application in 0023-0025. Bellotti, Sobeski, and Naaman teach a device connected to a networking environment. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Bellotti and Sobeski to incorporate the teaching of Naaman, thus allow the device to acquire the global positioning application and the map application of the device, Naaman 0023-0025.
As for dependent 27:
Bellotti – Sobeski – Naaman suggests the system of claim 26 wherein the user application is the global positioning application providing a map (Naaman, 0023-0025).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175